Order entered December 17, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01333-CV

 IN RE BRUCE BISHOP, ASHLEY HUTCHESON, DALLAS COUNTY REPUBLICAN
                  PARTY, AND MISSY SHOREY, Relators

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-14298

                                             ORDER
                          Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relators’

petition for writ of mandamus. We ORDER the trial judge, the Honorable Martin Hoffman, to

vacate his October 26, 2018 order granting default judgment in favor of Margaret O’Brien. We

further ORDER the trial judge to file with this Court within fifteen (15) days of the date of this

order, a certified copy of his order issued in compliance with this order. Should the trial court

fail to comply with the order, the writ will issue.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE